Per Curiam.

While the facts here are sparse, leaving some doubt as to whether appellant’s conviction was the result of a trial or of a guilty plea, the dismissal of the habeas corpus action below was nonetheless proper because such action may not be used as a substitute for appeal. Stahl v. Shoemaker (1977), 50 Ohio St. 2d 351, 354 [4 O.O. 3d 485], and In re Piazza (1966), 7 Ohio St. 2d 102, 103 [36 O.O. 2d 84],
For reason of the foregoing, the judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.